


EXHIBIT 10.17

CONSULTING AGREEMENT BETWEEN EMIL WANG AND LATITUDE COMMUNICATIONS, INC.

This Consulting Agreement (the “Agreement”) is entered into by and between
Latitude Communications, Inc., (the “Company”), a Delaware corporation, and Emil
Wang (“Consultant”).

1.             Consulting Relationship.  During the term of this Agreement,
Consultant will provide consulting services (the “Services”) to the Company as
described on Exhibit A attached to this Agreement. Consultant represents that
Consultant has the qualifications, the experience and the ability to properly
perform the Services.  Consultant shall use Consultant’s best efforts to perform
the Services such that the results are satisfactory to the Company.

2.             Fees.  As consideration for the Services to be provided by
Consultant and other obligations, the Company shall pay to Consultant the
amounts specified in Exhibit B attached to this Agreement at the times specified
therein.

3.             Expenses.  Consultant shall be reimbursed for out-of-pocket
expenses incurred by Consultant at the request of the Company in connection with
the provision of the Services, provided that Consultant submits receipts for
such expenses and obtains prior written approval for any expenses in excess of
$1000.

4.             Term and Termination.  Consultant shall serve as an independent
contractor to the Company for the period commencing on October 1, 2002 and
terminating no later than March 31, 2003, unless extended by the mutual written
agreement of the parties hereto.  Notwithstanding the foregoing, either party
may terminate this Agreement at any time upon ten days’ written notice.  In the
event of such termination, Consultant shall be paid for any portion of the
Services that have been performed prior to the termination.  Further, the
Company may terminate this Agreement upon Consultant’s material breach of any
provisions of this Agreement or the Confidentiality Agreement (as defined below)
with no further obligations to Consultant as set forth in Section 9 below. The
provisions of Sections 5, 7, 8, and 9 and the Confidentiality Agreement shall
survive any termination or expiration of this Agreement in perpetuity.

5.             Independent Contractor. Consultant’s relationship with the
Company will be that of an independent contractor and not that of an employee. 
Consultant shall have no authority to enter into contracts that bind the Company
or create obligations on the part of the Company without the prior written
authorization of the Company.  Consultant shall provide the Services using her
own tools/equipment.  Consultant acknowledges and agrees that Consultant will
not be eligible for any Company employee benefits and to the extent she becomes
eligible for such benefits, Consultant hereby expressly waives any rights to
participation in such benefit plans and policies.  Consultant shall have full
responsibility for applicable withholding and other taxes for all compensation
paid to Consultant under this Agreement, and for compliance with all applicable
labor and employment requirements with respect to Consultant’s self-employment,
sole proprietorship or other form of business organization, including state
worker’s compensation insurance coverage requirements and any US immigration
visa requirements. 

 

--------------------------------------------------------------------------------


 

Consultant agrees to indemnify, defend and hold the Company harmless from any
liability for, or assessment of, any claims or penalties with respect to such
withholding and other taxes or labor or employment requirements.

6.             Supervision of Consultant’s Services. All of the services to be
performed by Consultant, including but not limited to the Services, will be as
agreed between Consultant and the Company’s President/CEO.

7.             Confidentiality Agreement.  Consultant will keep confidential,
and will not disclose to any third party (except as otherwise contemplated by
the activities undertaken by Consultant for the Company hereunder), all
information provided to Consultant by the Company.  The foregoing obligation of
confidentiality will not apply to:

a)                                      information that is now in the public
domain or subsequently enters the public domain without fault of Consultant’s
part;

b)                                     information that is known by Consultant
of Consultant’s own sources at the time of disclosure by the Company, as
evidenced by Consultant’s prior written records; and

c)                                      information disclosed to Consultant by a
third party lawfully and contractually entitled to make such disclosure

Consultant’s obligations of confidentiality will continue for two years after
termination of this Agreement of any reason (including the expiration of this
term).

8.             Conflicts with this Agreement.  Consultant represents and
warrants that he is not under any pre-existing obligation in conflict or in any
way inconsistent with the provisions of this Agreement. Consultant represents
and warrants that Consultant’s performance of all the terms of this Agreement
will not breach any agreement to keep in confidence proprietary information
acquired by Consultant in confidence or in trust prior to commencement of this
Agreement.

9.             Breach of this Agreement.  Consultant acknowledges and agrees
that upon Consultant’s material or intentional breach of any of the provisions
of this Agreement and following written notice of such breach by the Company to
Consultant and an opportunity to cure such breach within five (5) business days
where such breach may be cured, in addition to any other remedies the Company
may have under this Agreement or otherwise, the Company’s obligations to (i)
provide payments to Consultant as described in Sections 2 and 3 of this
Agreement, including but not limited to pro-rata payment for work performed as
of the date of termination and (ii) continue the consulting relationship under
this Agreement, shall immediately terminate.

10.           Miscellaneous.

(a)           Amendments and Waivers.  Any term of this Agreement may be amended
or waived only with the written consent of the party to be charged.

-2-

--------------------------------------------------------------------------------


 

(b)           Sole Agreement.  This Agreement, including the Exhibits hereto,
constitutes the sole agreement of the parties and supersedes all oral
negotiations and prior writings with respect to the subject matter hereof.

(c)           Notices.  Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier, overnight delivery service or confirmed facsimile, 48
hours after being deposited in the regular mail as certified or registered mail
(airmail if sent internationally) with postage prepaid, if such notice is
addressed to the party to be notified at such party’s address or facsimile
number as set forth below, or as subsequently modified by written notice.

(d)           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith.  In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

(e)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.

(f)            Choice of Law; Jurisdiction.  The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of California, without giving effect to the principles of conflict of
laws.

(g)           Advice of Counsel.  EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING
THIS AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF
INDEPENDENT LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND
PROVISIONS OF THIS AGREEMENT.  THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY
PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.

[Signature Page Follows]

 

-3-

--------------------------------------------------------------------------------


 

The parties have executed this Agreement on the respective dates set forth
below.

 

LATITUDE COMMUNICATIONS, INC.

 

EMIL WANG, an Individual, on behalf of Emil Wang

 

 

 

 

 

 

Name:

/s/  Rick McConnell

 

/s/ Emil Wang

 

 

 

Signature

Title:

Chief Executive Officer

 

 

 

 

 

Date:

October 8, 2002

 

Date:

October 8, 2002

 

 

 

 

Address:

 

Address:

 

2121 Tasman Drive

 

 

1740 Poppy Ave

 

Santa Clara, CA  95054

 

 

Menlo Park, CA 94025

 

 

 

-4-

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DESCRIPTION OF CONSULTING SERVICES

•                  Assistance in defining and pursuing various strategic
alternatives for the Company

•                  Assistance in working with any existing or potential
customers the Company may desire

•                  Other projects, as assigned, by the President/CEO

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

COMPENSATION

For Services performed by Consultant under this Agreement, the Company shall pay
Consultant at the rate of $10,000 per month for the months of October, November
and December, 2002 and at the rate of $5000 per month for the months of January,
February and March, 2003, payable within 10 business days of the Company’s
receipt of each Invoice.

 

 

--------------------------------------------------------------------------------

